DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-15 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show wherein the region is configured to be kept folded, wherein the third portion of the fourth support is in contact with the first portion of the third support through the unit when the light-emitting panel is folded at the region, and wherein the fourth portion of the fourth support is not in contact with the second portion of the third support when the light-emitting panel is folded at the region while having the characteristics as recited in claims 2-3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOAI V PHAM/
Primary Examiner, Art Unit 2892